[Cite as In re L.H., 2015-Ohio-369.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SHELBY COUNTY




IN RE:
                                                           CASE NO. 17-14-09
        L.H.,

ADJUDGED DEPENDENT CHILD.                                  OPINION




                  Appeal from Shelby County Common Pleas Court
                                  Juvenile Division
                           Trial Court No. 2011-DEP-0003

                                       Judgment Affirmed

                           Date of Decision: February 2, 2015




APPEARANCES:

        John A. Poppe for Appellant, Amber Price

        Rob C. Wisenmayer, II for Appellees, Robert and Susan Hull
Case No. 17-14-09


ROGERS, P.J.

        {¶1} Appellant-Mother, Amber Price (“Amber”), appeals the judgment of

the Court of Common Pleas of Shelby County, Juvenile Division, denying her

legal custody of her minor child, L.H. On appeal, Amber argues that the trial

court erred by failing to issue a case plan and by denying her motion for legal

custody when its decision was not supported by competent, credible evidence. For

the reasons that follow, we affirm the judgment of the trial court.

        {¶2} On January 28, 2011, Shelby County Department of Job and Family

Services (“SCDJFS”) received a report that L.H. was a dependent child. SCDJFS

spoke with Amber who informed the agency that she was going to the Miami

Valley Juvenile Rehabilitation Center1 and asked that L.H.’s paternal great-aunt,

Sandra Schaffer (“Sandy”), care for L.H. in her absence. Pursuant to a voluntary

safety plan, L.H. was placed in the temporary custody of Sandy on January 28,

2011. However, on March 7, 2011, SCDJFS filed a complaint with the trial court

alleging that L.H. was a dependent child.                  On March 24, 2011, L.H. was

adjudicated a dependent child pursuant to R.C. 2151.04(B) and (C), and a

dispositional hearing was scheduled for May 23, 2011.

        {¶3} Before the dispositional hearing, L.H.’s paternal grandparents, Robert

Hull, Jr. (“Robert”), and Susan Hull (“Susan”) (collectively “the Hulls”) and his

1
  Amber was charged with gross sexual imposition and complicity to rape. Josh Hull, L.H.’s father, is
currently serving a 10-year prison sentence. Both Amber’s and Josh’s charges stemmed from the rape of
Amber’s 12-year old sister.

                                                -2-
Case No. 17-14-09


maternal grandmother, Juanita Hoaglin (“Juanita”) filed motions requesting legal

custody of L.H. On June 2, 2011, the trial court denied all requests for legal

custody and placed “L.H. into the temporary custody of Sandra Schaffer subject to

protective supervision by the [SCDJFS].” (Docket No. 143, p. 4). Further, the

trial court ordered that a case plan be filed within 10 days of the judgment entry.

(Id. at p. 5).

         {¶4} A case plan was filed on June 15, 2011. A review hearing was held,

and on October 3, 2011, the trial court found that it was in the best interest of L.H.

to be placed into the custody of Amber, subject to protective supervision by

SCDJFS. However, as a result of a probation violation, on December 7, 2011,

Amber was adjudged a delinquent child and incarcerated for three months.

         {¶5} Amber, the Hulls, and Juanita all filed motions for legal custody of

L.H. Pursuant to an agreement reached between all parties, on September 26,

2012, the court awarded legal custody of L.H. to Sandy and terminated SCDJFS’s

involvement with the case.

         {¶6} Amber and the Hulls then filed competing motions for legal custody.

On November 21, 2013,2 and January 22-23, 2014, a legal custody hearing was

held. Dr. Carol Patrick was the first witness to testify on behalf of Amber. Dr.

2
  According to the custody agreement filed on September 26, 2012, all parties agreed that only a showing
of best interests would be needed to alter legal custody. However, after the first two witnesses testified on
November 21, 2013, the trial court determined that both parties would have to prove a change in
circumstances as well as best interests. Both parties requested a continuance, which the trial court granted,
and the custody hearing resumed on January 22, 2014.

                                                    -3-
Case No. 17-14-09


Patrick testified that she was retained to do an evaluation of Amber during

September and October of 2013. During a clinical interview, Amber disclosed to

Dr. Patrick that she had been raped at age five by an older brother. After the rape,

Amber received some counseling. Despite the trauma from her early childhood,

Dr. Patrick believed that Amber did not “appear to be holding significant

resentment or anger due to what she’s been through” and appeared to be “a very

well functioning twenty-one year old.” Custody Hearing Tr., Volume I, p. 40.

       {¶7} Mike Lawson (“Mike”), Amber’s husband, then testified. Mike stated

that he and Amber were recently married on January 18, 2014. Before Amber,

Mike has been married three times, all ending in divorce.         His most recent

marriage ended in September of 2013. He has five children with four different

women. Mike currently works at Select Art where he is a welder and has health

insurance for his family. Mike testified that he gets along well with L.H. and that

he has custody of one of his children, K.L.

       {¶8} Mike also testified that he has served five years in prison for

aggravated robbery and grand theft. Mike was charged with domestic violence in

2003, 2004, and 2005. In 2005, Mike was arrested for assault on a police officer.

He was again arrested in a separate instance in 2005 for resisting arrest. Mike pled

guilty to a disorderly conduct charge in 2008, which arose from complaints that he

was trying to harm himself.      In 2010, Mike was arrested and charged with


                                        -4-
Case No. 17-14-09


felonious assault, which was later dismissed by a grand jury. Also, Mike testified

that two of his ex-wives have filed protective orders against him.

       {¶9} Donald and Juanita Hoaglin, Amber’s step-father and mother, both

testified that L.H. and Amber have a very loving relationship. Juanita testified that

Amber has matured since September of 2012 and is more responsible about her

obligations towards L.H.

       {¶10} Amber testified that L.H. and Mike’s son, K.L., get along well. She

also testified that there is no indication that L.H. fears Mike. However, Amber

admitted that she received communication from Susan and Sandy that L.H. had

been hurt by Mike. Specifically, after dropping L.H. off at the Hulls, she received

a text message from Sandy stating that L.H. had a black eye. Sandy accused Mike

of hitting L.H. and causing the black eye. Amber denied this, stating that Mike

was at work during her entire visit with L.H. This accusation resulted in a court

order prohibiting Mike from having any physical contact with L.H. Amber also

testified that since September of 2012, she has always picked up and dropped off

L.H. at the Hulls’ home, not at Sandy’s. Amber stated that, in her opinion, it is in

L.H.’s best interest for him to live with her and Mike.

       {¶11} On cross-examination, Amber admitted that she was recently fired

from her job at Elite Enclosures. She also has been receiving counseling since




                                         -5-
Case No. 17-14-09


2012 from Dale Agnew (“Agnew”).3                          However, Amber has completed her

counseling program and her last session with Agnew was in February of 2013.

Amber explained that her “offense cycle” or what triggers her to offend, is being

in abusive relationships. Amber also testified that her doctor has ordered her to be

on bed rest for four weeks due to complications with her pregnancy.

           {¶12} Frances Duncan (“Duncan”) then testified on behalf of the Hulls.

Duncan stated that she is a licensed psychotherapist and has had multiple sessions

with L.H. Duncan has only interacted with the Hulls and has never met Amber.

Duncan testified that L.H. has very positive sessions where he is cooperative and

well-behaved, but he also has some negative sessions where he is clingy yet

aggressive with the Hulls. According to the Hulls, L.H. would act out after

coming back from a visit with Amber. Duncan also elaborated on one session

which concerned her:

           A: You know he -- I don’t know how specific you want me to be
           but I mean, like with the, um, one of the things he likes to do is the
           playdough [sic] and we make figures out the -- you know, like you
           would have a little cookie cutter that looks like a person -- and then
           he would, you know, who do you want to make and who is this and
           who is this and, um, and -- and a couple of those earlier sessions he -
           - he focused on the -- the playdough [sic] and he would, you know,
           he made Maw and Paw, which is Susie and Bob Hull, he made
           himself, he made his mother, he made [Mike] and then he would --
           push [Mike] and -- his mother back he didn’t want -- ‘no’ and then
           he would take his -- and put his little figure over by -- he would
           separate them out.

3
    Agnew never testified at the custody hearing.

                                                    -6-
Case No. 17-14-09



       Q: Okay.

       A: And he’s done that a couple of times. Uh --

       Q: Did that concern you?

       A: Well, I mean it’s an expression. You know, it can be interpreted,
       you know.

Custody Hearing Tr., Volume III, p. 438-439.

       {¶13} Duncan also testified that in her opinion, the visitations with Amber

were causing L.H. distress. L.H. has nightmares, wets the bed, begs the Hulls not

to make him go with Amber, and has aggressive behavior. Obviously, “something

[is] causing [L.H.] distress somewhere in that picture” but Duncan could not say

for certain what caused the distress. Id. at p. 440.

       {¶14} L.H.’s guardian ad litem, Steve Geise (“Geise”), then testified. In his

opinion, L.H. has bonded well with the Hulls. Geise also testified that he was

concerned about Amber’s lack of stability. Specifically, Geise stated:

       I -- I think in my recommendation, both the original and the
       supplement, that -- that is part of why I think the Hulls should have
       custody of the kid -- of the child. I means [sic] [Amber] is twenty --
       probably about twenty-two years old now and she’s got -- she’s been
       through a lot in her -- in her young life and now she’s going through
       more, you know, with being pregnant. I think that the Hulls
       probably have a more stable environment. I don’t think that there’s -
       - I think Amber should stay bonded with the child. I mean, every
       time I saw the child with her, I mean, he was next to her, holding on
       to her, he wasn’t afraid of her and I think she -- he needs that bond
       with her but I think at this point the Hull’s would probably be the


                                          -7-
Case No. 17-14-09


       [sic] more appropriate for full time custody. However, I think that
       Amber can provide appropriate care for Rule 22.

Id. at p. 473-474.

       {¶15} On cross-examination, Geise stated that he did not visit Sandy’s

home when preparing his report because she had told him that she does not want

custody of L.H. Further, while Geise considered Mike’s prior criminal history in

forming his opinion, it was only a small portion of what he considered. Moreover,

Geise stated that he had recommended the Hulls receive custody before Mike

came into Amber’s life.

       {¶16} Sandy testified that she has two children, who are 13 and 18.        In

February of 2013, her eldest son started having heart-related problems.        As a

result, she often had to rush her son to the hospital. After she discovered her son’s

condition, she asked her sister, Susan, if L.H. could stay with her, so she did not

have to drag L.H. to the hospital at all hours of the night.

       {¶17} Before her son’s condition developed, L.H. would stay with her

during the week. Susan would babysit L.H. during the day, while Sandy was at

work. The weekends were different as L.H. spent some weekends with the Hulls,

other weekends with Amber, and a few weekends with Sandy. When asked what

concerns Sandy had about Amber being the legal custodian, Sandy replied:

       She hasn’t paid me child support for about a month now; she’s
       married a man who has a criminal background; her family seems to
       reconcile like nothings ever happened; she’s never, since the

                                          -8-
Case No. 17-14-09


        incident at my house4, she’s never tried to communicate with me on
        [L.H.]’s behalf. Um, [L.H.] has come back from Amber’s house
        with bumps and bruises, he’s a child, but when I ask her about it she
        denies everything. Um, she’s brought him back hungry; she’s
        brought him back dripping with sweat; she’s brought him back not
        bathed. Um, she has told me herself that she’s scared of her step-dad
        and mother being around [L.H.], she doesn’t feel safe with them.
        Um, she -- she’s -- she seems to be the same -- Amber is -- you can
        tell Amber is still focused on what is not a priority. [L.H.] is not a
        priority. Having men in her life is a priority. Her [sic] and her life is
        a priority.

Id. at p. 516-517.

        {¶18} Sandy was also concerned about Amber being the legal custodian

because after a visit with Amber and Mike, L.H. came back with a black eye and

told Sandy that “Mike had hit his eye.” Id. at p. 525.

        {¶19} Susan Hull also testified as to a separate incident where she believed

Mike had been physically abusive towards L.H. She testified that in March of

2013, L.H. came back from a visit with bruises, in the shape of handprints, on both

sides of his ribcage. She took L.H. to a doctor, who stated that the handprints

were too big to be a woman’s. SCDJFS was called, but the record is unclear if

SCDJFS did anything about the allegations.

        {¶20} Susan expressed many of the same concerns Sandy had about Amber

being the legal custodian of L.H.:

4
  The incident that Sandy is referring to is when Amber engaged in inappropriate sexual conduct while
living at Sandy’s home. According to Sandy, “Amber was living at my house and was having multiple
men come and have sex with them in my bed off of SugarDaddy.com, I even had papers saying that she
having -- she was masturbating on me and my fiancé was having sex in our bed.” Trial Tr., Volume III, p.
522. After this incident, Sandy kicked Amber out of her home.

                                                  -9-
Case No. 17-14-09


       Um, I think she’s still unstable. I think she should not only for her -
       - for her [L.H.] [sic] and her unborn baby, I really think she needs to
       get the help she needs from everything she’s been through. Um, and
       I think -- this is just my opinion, but I think Dr. DeLong would be a
       good start. Um, [L.H.]’s [sic] came back, like I said, crying and
       screaming, and he has the same effect -- I don’t want to say every
       single time, but most of the times not wanting to go with her. Of
       course I don’t know why, he just says ‘I don’t want to go, I don’t
       want to go’. Um, of course I don’t know why he does that. Um, my
       concern is their house size is small for all those children out there.
       Um, Amber did not get [L.H.] the year of 2013, she did not show up
       on Easter for her visit. Um, we ended up taking him to Chuck E
       Cheese on Easter, um, we were the only ones in there actually, he
       had a ball. Um, she did not show up for Thanksgiving. I think that
       was a miscommunication, I’m not sure, I just know she did not show
       up. She did not call him on his birthday and she did not show up
       [on] her Christmas visit so Sandy came and got [L.H.] and did her
       Christmas with him and then we got him on Christmas day.

       ***

       Um, I’m concerned about her stability and now I’m also concerned
       for Amber -- for Amber for the position she’s in now and for her
       new husband. Um, from his -- not necessarily criminal history, but
       his violent criminal history and that not only concerns me for Amber
       but for their unborn baby as well as [L.H.] Not necessarily if he
       does it to them but them witnessing it is just as bad.

Custody Hearing Tr., Volume IV, p. 540-541.

       {¶21} Robert Hull then testified and stated that he has been employed with

Peerless Machinery for the past 25 years. He testified that he believed it was in

L.H.’s best interest for him and his wife to have legal custody over L.H. because

of the “love that I can provide for [L.H.] that he’s going to be lacking of [sic], um,

until his parents can get healed. Um, provide a good financial base for him and


                                        -10-
Case No. 17-14-09


hopefully school to push him forward in his life to be a productive member of

society and hopefully get things in life he’s deserving of.” Id. at p. 575.

       {¶22} On February 13, 2014, the trial court found that there was a change

in circumstance and that it was in L.H.’s best interest to grant legal custody to the

Hulls. The court’s judgment also awarded Amber reasonable visitation with L.H.

pursuant to Local Rule 22, and prohibited Mike from physical disciplining L.H.

Josh Hull, L.H.’s father, was also awarded two visits per month with L.H.

       {¶23} Amber filed this timely appeal, presenting the following assignments

of error for our review.

                             Assignment of Error No. I

       THE TRIAL COURT ERRED IN DENYING APPELLANT-
       MOTHER’S MOTION FOR LEGAL CUSTODY AND IN
       GRANTING LEGAL CUSTODY TO THE APPELLEE’S [SIC]
       AS  THE    TRIAL   COURT  NEVER   ISSUED    A
       REUNIFICATION PLAN.

                            Assignment of Error No. II

       THE TRIAL COURT ABUSED ITS DISCRETION IN
       DENYING APPELLANT-MOTHER’S MOTION FOR LEGAL
       CUSTODY AND GRANTING LEGAL CUSTODY TO THE
       APPELLEE’S [SIC] AS THE SAME WAS NOT SUPPORTED
       BY COMPETENT, CREDIBLE EVIDENCE.

                             Assignment of Error No. I

       {¶24} In her first assignment of error, Amber argues that the trial court

erred when it did not enter a case plan. Without a case plan, Amber was unclear


                                         -11-
Case No. 17-14-09


of what was expected from her and what actions she needed to take to regain

custody of L.H. We disagree.

       {¶25} After a child has been adjudicated dependent pursuant to R.C.

2151.353, the trial court has four options. In re Moloney, 24 Ohio St.3d 22, 26

(1986).

       The court may permit the child to remain with the parent subject to
       court conditions and limitations, including supervision. R.C.
       2151.353(A)(1). The court may commit the child to the temporary
       custody of the welfare department, county children services board,
       either parent or a relative, or a probation officer. R.C.
       2151.353(A)(2). The court may commit the child to the temporary
       custody of any institution authorized by the state to provide care or
       treatment to the child, R.C. 2151.353(A)(3), or the court may
       commit the child to the permanent custody of the welfare
       department, R.C. 2151.353(A)(4).

Id.   Moreover, if the court utilizes R.C. 2151.353(A)(2) or (3), the children

services agency must prepare and maintain a case plan to reunite the family. Id.;

R.C. 2151.412(A).

       {¶26} Here, the trial court adjudicated L.H. a dependent child on March 24,

2011, and scheduled a dispositional hearing for May 23, 2011. The trial denied all

requests for legal custody and placed L.H. into the temporary custody of Sandy,

pursuant to R.C. 2151.353(A)(2), on June 2, 2011. It then ordered SCDJFS to

prepare and file a case plan. SCDJFS did just that, and filed Amber’s case plan a

few days later on June 15, 2011.



                                       -12-
Case No. 17-14-09


      {¶27} Therefore, Amber’s argument that she had no direction on how to get

L.H. back lacks merit and is disingenuous. Indeed, Amber was initially able to

regain custody of her son because she followed the case plan. In part, the case

plan required that Amber successfully complete her treatment at the Miami Valley

Juvenile Rehabilitation Center and follow the recommendations of the program. It

also required that Amber follow the rules of her probation. On August 19, 2011,

during a semi-annual administrative review, SCDJFS reported that Amber was

making “significant progress” in her case plan. (Docket No. 154, p. 2). As a

result, when Amber was released from the rehabilitation center, she received

custody of L.H. and an amended case plan was filed. (Docket No. 155). The

amended case plan required Amber to provide for L.H.’s basic and medical needs.

It also required Amber to work with the We Care Center, follow all of its

recommendations, and also abide by the terms of her probation.

      {¶28} Amber violated the conditions of her probation by traveling outside

of the county without permission and by visiting inappropriate websites in order to

meet men. Amber was sentenced to 90 days in jail as a result of her violations.

Due to her incarceration, Amber was unable to work with the We Care Center or

meet L.H.’s basic and medical needs, and as a result, made “insufficient progress”

on her semi-annual administrative review on February 22, 2012. (Docket No. 181,




                                       -13-
Case No. 17-14-09


p. 2).     In her next semi-annual administrative review, Amber made “some

progress” but was still unable to provide for all of L.H.’s basic and medical needs.

         {¶29} While it is true that the trial court did not order a case plan after it

gave Sandy legal custody of L.H. on September 26, 2012, it was not required to

under R.C. 2151.412(A).        Since all parties voluntarily terminated SCDJFS’s

involvement in the case, the agency was unable to file a new case plan.

         {¶30} We further note that Amber’s objection to the trial court’s failure to

adopt and journalize a case plan comes at an improper time. In re J.M.B., 4th Dist.

Ross No. 07CA2978, 2008-Ohio-1285, ¶ 24; In re Brown, 142 Ohio App.3d 193,

197 (12th Dist.2001). Instead of raising this issue in the trial court, Amber raises

this issue for the first time on appeal. It is well-established that an appellate court

cannot “consider [an] issue for the first time without the trial court having had an

opportunity to address the issue.” State v. Peagler, 76 Ohio St.3d 496, 501 (1996).

         {¶31} Accordingly, we overrule Amber’s first assignment of error.

                              Assignment of Error No. II

         {¶32} In her second assignment of error, Amber argues that the trial court

abused its discretion in granting the Hulls’ motion for legal custody and denying

her motion for legal custody. We disagree.




                                          -14-
Case No. 17-14-09


                                  Standard of Review

       {¶33} Decisions concerning child custody matters rest within the sound

discretion of the trial court.    Miller v. Miller, 37 Ohio St.3d 71, 74 (1988).

Custody determinations “are some of the most difficult and agonizing decisions a

trial judge must make,” and, therefore, appellate courts grant “wide latitude” to

their consideration of the evidence. Davis v. Flickinger, 77 Ohio St.3d 415, 418

(1997). A trial court will be found to have abused its discretion when its decision

is contrary to law, unreasonable, not supported by the evidence, or grossly

unsound. State v. Boles, 187 Ohio App.3d 345, 2010-Ohio-278, ¶ 17-18 (2d

Dist.). When applying the abuse of discretion standard, a reviewing court may not

simply substitute its judgment for that of the trial court. Blakemore v. Blakemore,

5 Ohio St.3d 217, 219 (1983).

       {¶34} On appeal, Amber argues that the trial court did not give enough

weight to her expert’s testimony and report; overly focused on Mike’s criminal

history; and ignored the “false and fraudulent conduct” of the Hulls and Sandy.

We will discuss each argument in turn.

       {¶35} Amber argues that the trial court erred in failing to give her expert’s

testimony and report more weight.        While the trial court did not adopt Dr.

Patrick’s finding that Amber was rehabilitated and well-functioning, it also did not

discredit Dr. Patrick’s report.     Instead, the trial court focused more on the


                                         -15-
Case No. 17-14-09


challenging circumstances Amber is in and also on the poor decisions she has

made since requesting legal custody. For example, Amber was recently fired from

her job, and thus, has no income to support L.H. Further, she is pregnant with

Mike’s child and was ordered to bed rest by her doctor. Amber is now living with

Mike and his young child from a previous marriage. As a result, in addition to

L.H., she is now responsible for two additional minor children. Further, Amber

complained that her relationship with Josh, L.H.’s father, was abusive and

destructive, and that abusive relationships are what trigger her sexual deviancy.

Knowing this, Amber decided to not only start a relationship with, but have a child

with and marry a man who has been arrested for domestic violence three separate

times and has had two protective orders filed against him from two separate ex-

wives.

         {¶36} Thus, even if the trial court placed little weight on Dr. Patrick’s

report, that decision is not unreasonable. Although Dr. Patrick states that Amber

is completely “rehabilitated” and “well-functioning” it seems as though Amber is

actually regressing and making decisions that will be detrimental to herself and

L.H.     Amplifying this concern is the fact that Amber will no longer attend

counseling sessions with Agnew. Amber spent her childhood being raped by an

older sibling. Her sister was also raped by a different older brother. And then,

only a few years ago, Amber participated with Josh in raping her 12-year old


                                        -16-
Case No. 17-14-09


sister. Amber has experienced a great deal of trauma and we cast serious doubts

on any report that says Amber is wholly rehabilitated after only a short time in

therapy.

        {¶37} Amber also argues that the trial court overly focused on Mike’s

criminal history. We can find no error here. Mike has an extensive juvenile and

adult criminal history of predominantly violent crimes. While Amber argues that

Mike has not had negative contact with the police for over six years, we do not

find that this is supported by the record. In fact, as recently as 2010, Mike was

arrested for felonious assault. Although the grand jury later dismissed the charge

against him due to self-defense, he was still involved in a violent bar fight that

resulted in serious injuries to the man who provoked him.5 Before the 2010

felonious assault arrest, Mike has been arrested three different times for domestic

violence, been charged with numerous assaults, including assault on a police

officer, and served five years in prison for complicity to aggravated robbery and

grand theft. He also attempted to commit suicide in 2008, placing his mental

health in question.

        {¶38} Most troubling to us is the fact that after a visit with Amber and

Mike, L.H. returned to Sandy and the Hulls with a black eye. L.H. allegedly

5
  Mike testified that he punched a man at a bar because the man was bothering one of his ex-wives.
However, Mike did not diffuse the situation by leaving the bar with his ex-wife, despite being aware of his
violent temper. Instead, he stayed, the situation escalated, and he ended up beating up the man so severely
that he was arrested and then charged with felonious assault. Thus, Mike has admittedly had negative
contact with law enforcement in the recent past.

                                                  -17-
Case No. 17-14-09


stated that Mike hit him in the eye. Both Amber and Mike denied that this

happened, and both testified that Mike was at work during the entire visit.

However, there was also testimony that L.H. had bruises on his ribcage in the

shape of handprints, which were too large to be Amber’s, after a different visit

with Amber and Mike.

      {¶39} We cannot find that the trial court abused its discretion when it

emphasized Mike’s violent criminal history. Indeed, it is a serious concern of this

court as well. It is concerning not only because of the allegations against Mike

that he has treated L.H. improperly, but also for the potential for Mike to be

violent towards Amber in front of L.H.

      {¶40} Amber also argues that Sandy and the Hulls participated in “false and

fraudulent conduct” and the trial court erred by making no mention of the

“fraudulent and fallacious actions * * *.” Appellant’s Br., p. 10-11. This is

probably because Amber failed to argue the conduct of Sandy and the Hulls were

“false” “fraudulent” or “fallacious” to the trial court.   Again, we remind the

Appellant that a party cannot raise an issue for the first time on appeal. Peagler,

76 Ohio St.3d at 501.

      {¶41} Although not raised by Amber, there are clearly legitimate questions




                                         -18-
Case No. 17-14-09


about L.H.’s placement based on the Hulls’ track record in raising their sons.6

Their eldest son, Bobbie Hull, was arrested and convicted of importuning and is a

registered sex offender. The Hulls explained that Bobbie was involved with a “

‘group sex thing’, which may have involved minors” and was caught in a sting

operation. Custody Hearing Tr., Volume IV, Exhibit R., p. 3. Their other son,

Josh, L.H.’s father, is currently serving a 10-year prison sentence for his role in the

raping of Amber’s 12-year-old sister and is also a sex-offender. When asked by

L.H.’s guardian ad litem if given custody whether L.H. would similarly end up a

sex offender, the Hulls skirted around the question and answered that “they raised

their daughter the same way and she has succeeded in college and is now in

graduate school.” Id. at p. 6. To us, this is very alarming and it raises serious

concerns about the example the Hulls set for the children; the way they have raised

their sons to treat women; and the lack of supervision within their house.7

         {¶42} We recognize that the trial court was in a difficult position when it

determined who should have legal custody of L.H. On the one hand, are the Hulls,

6
   We note that the trial court shared our same concerns, which were reflected in its 2011 order of
disposition. In this order, the trial court denied the Hulls’ request to be L.H.’s legal custodians and
continued L.H.’s placement in the temporary custody of Sandy, and eventually granted Sandy legal custody
of L.H. The trial court specifically noted that “[o]f significant concern to the Court is the sexual offender
status of both of the Hulls’ sons: Joshua and Robert Hull, III.” (Emphasis sic.) (Order of Disposition, June
2, 2011, p. 3). However, at the January 2014 legal custody hearing, the trial court was persuaded by the
Hulls’ demonstration that they were capable of being L.H.’s primary caretakers. Under these unique
circumstances, we defer to the trial court’s assessment of witness credibility and the weight to be afforded
to certain evidence.
7
  For example, Amber disclosed to Dr. Patrick that Josh was controlling, possessive, and verbally abusive,
calling her fat and telling her that no other man would want to be with her. Amber, as a minor, was also
living at the Hulls’ house, where she and Josh, an adult, were allowed to have sex. The record is also
unclear if Amber and Josh raped Amber’s sister at the Hulls’ house or somewhere else.

                                                   -19-
Case No. 17-14-09


who have raised two sex offenders – one solicited minor girls for sex; the other

raped a 12-year-old girl. On the other hand is Amber, who helped coordinate and

then participated in the raping of her 12-year-old sister and is now married to a

man with a violent criminal history and who has allegedly abused L.H. As a

result, we question whether the trial court prematurely terminated SCDJFS’s

involvement with this case.

       {¶43} We can only hope that, unlike his parents, L.H. will be raised in an

environment where he neither sees nor experiences any sort of physical, sexual, or

verbal abuse. We also hope the Hulls will reexamine how they raised their two

sons, determine what went wrong, and change the way they raise L.H. to ensure

that their grandson is taught to always respect women.       We also expect that the

trial court will continue to be mindful of the underlying concerns regarding L.H.’s

placement with the Hulls, will remain vigilant with this placement, and will not

hesitate to exercise its ongoing jurisdiction should these concerns resurface.

       {¶44} Accordingly, we overrule Amber’s second assignment of error.

       {¶45} Having found no error prejudicial to Amber is the particulars

assigned and argued, we affirm the trial court’s judgment.

                                                                Judgment Affirmed

WILLAMOWSKI, J., concurs.
SHAW, J., concurs in Judgment Only.

/jlr

                                        -20-